 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       EASTERN DISTRICT OF CALIFORNIA
10

11   CHOICE HOTELS INTERNATIONAL, )               CASE NO. 2:14-CV-01926-JAM-AC
     INC., a Delaware Corporation,         )
12                                         )      Complaint Filed: August 19, 2014
                               Plaintiff,  )
13          vs.                            )      ORDER ON SATISFACTION OF
                                           )      SETTLEMENT AND JOINT
14   SHRI LAXMI NARYAN                     )      REQUEST FOR DISMISSAL OF
     HOSPITALITY GROUP OF                  )      CLAIMS AGAINST SHRI LAXMI
15   SACRAMENTO, INC., a California        )      NARYAN HOSPITALITY GROUP
     Corporation; and                      )      OF SACRAMENTO, INC. WITH
16   WATKINS/SACRAMENTO INN, LLC, )               PREJUDICE
     a California Corporation,             )
17                                         )      Judge John A. Mendez
                               Defendants. )
18                                         )
19

20         Pursuant to the Joint Notice and Request filed by Plaintiff, CHOICE
21   HOTELS INTERNATIONAL, INC. and Defendant, SHRI LAXMI NARYAN
22   HOSPITALITY GROUP OF SACRAMENTO, INC. (“SLNH Group”), and for
23   good cause having been shown, this matter is administratively reopened for entry
24   of a dismissal with prejudice in favor of SLNH Group, without an award of fees or
25   costs and each party bearing their own responsibility for same.
26         IT IS SO ORDERED.
27   Dated: 2/8/2019                              /s/ John A. Mendez___________
28
                                                  Honorable District Court Judge
                                                  John A. Mendez
                                              1
     [PROPOSED] ORDER                                    Case No. 2:14-CV-01926-JAM-AC
